                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN
                                  Hon. Matthew Kennelly, presiding

                                            COURT MINUTES

Date:        7/2/21                                               Dep. Clerk: JD
Case No.     18-CR-130                                            Ct. Rep:     Tom
United States v. Naggs, Armbruster, & Wogsland                    Time Called: 10:05
Proceeding: final pre-trial (via VTC)                             Time Concl: 11:59

United States by:    Justin Weitz, Emily Scruggs
Probation Officer:
Interpreter:
Defendants:          Brett Naggs appears via VTC and with Attorneys Steven Biskupic, Matt Jacobs,
                       Justin Dreikosen
                     Peter Armbruster appears via VTC and with Attorneys Andrew DeVooght, Laura
                       McNally, Linna Chen
                     Mark Wogsland appears via VTC and with Attorneys Ryan Hedges, Jonathan
                       Reinisch


Court addresses motions in limine.
Court hears argument on stock price/investor losses motion.
      Government states how it intends to present this evidence.
      Defense responds.
Court hears argument on motion to exclude non-lay/expert testimony.
      Witnesses at issue identified.
      Government describes two components of testimony it will likely elicit.
      Defense responds.
      Demonstrative exhibits/charts to be turned over by 7/6 at noon.
      Court directs deposition transcript be provided by end of day on 7/6, with list of objections.
      Court indicates proposed testimony from Deloitte witnesses does not seem improper.
      Court addresses two aspects of testimony from Lacey and Friedman.
      Courts notes that some of this testimony may have been disclosed in discovery, court needs
              parties to submit prior statements and when they were disclosed.
Santiago motion denied without prejudice based on previous discussion.
Motion re: audit committee findings is resolved by the response. Court grants that motion.
Motion re: reference to civil litigation granted; exhibits to be redacted. Court will give an instruction if
      necessary.
Motion re: stock price/investor testimony granted in part, denied in part.
      Evidence of movement in stock price comes in. Not admissible on insider trading charge.
      Court excludes evidence about actual losses investors suffered.
Court defers ruling on non-lay opinion testimony motion.
Government to provide final list of alleged co-conspirators by end of day Tuesday.




            Case 2:18-cr-00130-MFK-WED Filed 07/02/21 Page 1 of 2 Document 260
Court addresses jury selection.
Consent forms to be filed today.
Court will recommend Judge Duffin select 6 alternates if enough people.
Court sees no need for additional peremptory strikes. Defense to coordinate how strikes will be
       allocated/exercised.
Jury will be sworn immediately at end of selection, not on Monday.

Court addresses trial logistics.
Jury will be seated in the gallery.
Vaccinated persons need not wear masks.
Court will limit the number of people at counsel tables.
Court will have video room for spectators.
Attorneys will face jury or witness, not the judge.
Witness stand will be moved.
Court will meet with parties in courtroom on Wednesday at 3:00. Defendants need not personally
       attend.
Deputy clerk will look into waiting room for witnesses.
Parties will attempt to work out practice of government advising the defense at the end of each trial
       day who it intends to call the next day.




            Case 2:18-cr-00130-MFK-WED Filed 07/02/21 Page 2 of 2 Document 260
